[Cite as State ex rel. Nia v. Friedman, 2013-Ohio-706.]


                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                        No. 99244



                             STATE OF OHIO EX REL.,
                                  AKANBI NIA
                                                            RELATOR

                                                      vs.

                JUDGE STUART A. FRIEDMAN, ET AL.
                                                            RESPONDENTS




                                           JUDGMENT:
                                           WRIT DENIED


                                         Writ of Mandamus
                                   Motion Nos. 460882 and 461204
                                         Order No. 461846

RELEASE DATE:               February 22, 2013
FOR RELATOR

Akanbi Nia, Pro Se
Inmate No. 493-580
Mansfield Correctional Institution
P.O. Box 788
1150 North Main Street
Mansfield, OH 44901


ATTORNEYS FOR RESPONDENT JUDGE STUART A. FRIEDMAN

Timothy J. McGinty
Cuyahoga County Prosecutor

BY: James E. Moss
Assistant County Prosecutor
The Justice Center, 9th Floor
1200 Ontario Street
Cleveland, OH 44113


ATTORNEYS FOR RESPONDENT WARDEN TERRY TIBBALS

Michael DeWine
Ohio Attorney General

BY: David A. Lockshaw, Jr.
Assistant Attorney General
Criminal Justice Section
150 East Gay Street, 16th Floor
Columbus, OH 43215
MELODY J. STEWART, A.J.:

       {¶1} On December 3, 2012, the relator, Akanbi Nia, commenced this mandamus

action against respondents, Judge Stuart Friedman and Warden Terry Tibbals, to compel

them to remand Nia to the custody of the Cuyahoga County Sheriff. In the underlying

case, State v. Nia, Cuyahoga C.P. No. CR-456529, in 2005, a jury convicted Nia of

aggravated murder and attempted aggravated murder; the judge sentenced him to an

aggregate term of 28 years to life.              In State v. Nia, 8th Dist. No. 87335,

2007-Ohio-1283, this court affirmed the convictions, but vacated the sentences and

remanded the case to the trial court for resentencing pursuant to State v. Foster, 109 Ohio

St.3d 1, 2006-Ohio-856, 845 N.E.2d 470.         However, Nia was never resentenced; thus,

he seeks this mandamus to return to the Cuyahoga County Sheriff’s Office for further

proceedings.

       {¶2} The respondents filed dispositive motions on the grounds of mootness. On

December 11, 2012, the judge filed a motion for summary judgment, attached to which

was a certified copy of a December 7, 2012 journal entry ordering Nia’s return to the

Cuyahoga County Jail for resentencing.        On December 24, 2012, the warden filed a

motion to dismiss, attached to which was a copy of December 19, 2012 journal entry

sentencing Nia to an aggregate term of 28 years to life for the crimes of aggravated

murder and attempted aggravated murder.         Nia never filed a response.   The attached

journal entries establish that this matter is moot.
       {¶3} Accordingly, the court grants the respondents’ dispositive motions and denies

the application for a writ of mandamus. Costs assessed against the respondents; costs

waived. This court directs the clerk of court to serve all parties notice of this judgment

and its date of entry upon the journal as required by Civ.R. 58(B).




MELODY J. STEWART, ADMINISTRATIVE JUDGE

LARRY A. JONES, SR., J., and
KENNETH A. ROCCO, J., CONCUR